Citation Nr: 0305970	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-10 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and B.A.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had recognized service from June 1977 to January 
1981.  He had unrecognized service from June 1981 to 
September 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 1996 and in August 1997 the veteran claimed service 
connection for the residuals of a broken right leg.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's psychiatric disorder is not of service origin.


CONCLUSION OF LAW

A acquired psychiatric disorder was not incurred in or 
aggravated by military service nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1131(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  

They clearly notify the appellant and his representative of 
the evidence necessary to substantiate his claim including 
the requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in April 1999 for additional development 
including attempts to obtain additional service and private 
clinical records.  The RO has made several searches for the 
service medical s records.  The RO attempted to obtain 
records from the National Personnel Records Center (NPRC), 
but there is no indication that any records other than the 
entrance examination can be located.  

The Board believes any additional attempts in this area would 
be unsuccessful.  Also, based on the evidence the Board finds 
that a current VA examination is not warranted in this 
situation.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  


Factual Background

The only available service medical record is the veteran's 
November 1976 enlistment examination, which indicates that 
the veteran's psychiatric condition  was considered 
clinically normal.  

Service personnel records dated in July 1983 show that the 
veteran was found guilty of two violations of the Code of 
Conduct and was court-martialed, which resulted in being 
discharged from military service.  His records show he was 
awarded a Parachutist Badge 

Post service records dated in February 1994 show that the 
veteran was involuntarily admitted to Mississippi State 
Hospital.  The veteran was described as cooperative, coherent 
and oriented to three spheres.  He denied any hallucinations, 
as well as any suicidal or homicidal ideations.  There was no 
evidence of overt psychosis.  He denied any previous 
psychiatric or substance abuse treatment.  The diagnoses were 
cocaine abuse and post status trauma with remnants of 
impaired vision and nose fracture.  

Medical records from the Weems Mental Health Center that date 
between June 1995 and July 1997 show that in June 1995, the 
veteran sought psychiatric help.  He indicated that about six 
months ago, after his father's death, he felt someone was 
chasing him.  He reported symptoms that included paranoia, 
loss of concentration, depression, crying spells, social 
isolation as well as auditory and visual hallucinations.  He 
also indicated he had some of these feelings in the military 
but he just went on and ignored them.  He reported that he 
had not received any outpatient treatment.  The diagnoses 
were psychotic disorder, not otherwise specified and cocaine 
abuse.  

He continued receiving treatment and therapy for substance 
abuse.  During an April 1996 psychiatric examination 
conducted in conjunction with a claim for Social Security 
benefits, the veteran reported that he had been hospitalized 
in the Army.  The diagnosis was schizophrenia, 
undifferentiated type.

Subsequently he has continued to receive treatment at private 
facilities primarily for his psychiatric illness. 

Based on schizophrenia and other functional psychotic 
disorders, the veteran was granted Social Security 
Administration (SSA) benefits effective in 1995.  

In October 1998, the veteran and B.A. presented testimony 
during a hearing at a RO The veteran indicated that his 
psychiatric problems began when he jumped out of a plane 
during service.  He also noted that he received treatment 
during service.  The veteran and B.A. also stated that the 
veteran did not receive any psychiatric treatment subsequent 
to his release from service.  He further indicated that he 
tried to obtain records from Fort Rucker (where he received 
in-service treatment) but was told that the VA or somebody 
had them.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

The Board notes that the veteran's complete service medical 
records are unavailable.  Several attempts by the RO to 
locate service medical records pertinent to the veteran's 
claims for service connection have been unsuccessful.  The 
United States Court of Appeals for Veterans Claims (Court), 
in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), held that the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.

The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise. 

The only available service medical record is the entrance 
examination which showed no pertinent abnormality.  His 
administrative records show he was court-martialed for 
disciplinary reasons during service.  The veteran has 
indicated that he received psychiatric treatment during 
service.  However, the first post service treatment evidence 
of psoosible psychiatric problems was in February 1994 more 
than 13 years following service.  At that time the veteran 
indicated that he had no prior history of psychiatric 
treatment.  

When seen in June 1995 he indicated that psychiatric feelings 
had been present inservice but he ignored them.  Additionally 
he indicated that his current problems began six months 
earlier when his father died.  These initial treatment 
records are inconsistent with the veteran's history of 
inservice treatment.  Regardless, the post service records do 
not show continuity of symptoms.  There is no medical 
evidence on file, which relates his current psychiatric 
problems to his recognized service or shows that a psychosis 
was manifested within a year thereafter.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection is denied for a chronic acquired 
psychiatric disorder and an organic mood disorder.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

